Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).



Claim Rejections - 35 USC § 112
Claim 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 7, ‘the outskirt’ lacks antecedent basis.
In claim 11, it is unclear if the resilient portion is part of the flexible conductive portion, and if not how does it expand and contract the flexible conductive portion?
In claim 17, line 10, ‘the outskirt’ lacks antecedent basis.  Further, it is unclear if the resilient portion is part of the flexible conductive portion, and if not how does it expand and contract the flexible conductive portion?




Claim Rejections - 35 USC § 103
Claim(s) 1,2,4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al (2020/0085369) and Yoshida et al (2019/0380606).

1. A floating electrode for reading bioelectric signal from a biological canal, the floating electrode comprising a plurality of flexible conductive wires, (Vu teaches electrodes that are flexible, see at least figures 3b,5 and ¶59-65.  However, they are not in the form of a wire.  Yoshida teaches flexible electrodes that are considered to be in the form of a wire, see at least figures 1,4,10 and ¶30-33.  To use flexible wires for the electrodes would have been obvious since they would merely yield predictable results, and allow for a greater area of the patient to be sensed.)
each flexible conductive wire being attachable to an insert adapted to be inserted in the biological canal and being in communication with a signal processor, (see at least figure 3b of Vu)
the electrode being adapted to move when squeezed between the biological canal and an outskirt of a portion of the insert being inside the biological canal. (see at least ¶58-63 of Vu)

2. The floating electrode of claim 1, each conductive wire being attachable to the insert at only one of the extremities of the conductive wire. (the wires of Yoshida are considered to be attachable, the word ‘attachable’ only reflects a potential limitation.  Further, by so attaching no unpredictable results would occur.)

4. The floating electrode of claim 1, the biological canal being an ear canal. (see at least ¶58+ of Vu)

5. A plug for a biological canal comprising a floating electrode, the plug comprising: 
an inner portion to be inserted into the biological canal; an outer portion;(see at least ¶58 of Vu) 
the floating electrode comprising a flexible conductive wire, the flexible conductive wire being:
attached to the inner portion of the plug; disposed over the outskirt of the outer portion; in communication with a signal processor, wherein the electrode is adapted to move on the outskirt of the outer portion when squeezed between the biological canal and the outskirt of the inner portion being inside the biological canal. (Vu teaches electrodes that are flexible, see at least figures 3b,5 and ¶59-65.  However, they are not in the form of a wire.  Yoshida teaches flexible electrodes that are considered to be in the form of a wire, see at least figures 1,4,10 and ¶30-33.  To use flexible wires for the electrodes would have been obvious since they would merely yield predictable results, and allow for a greater area of the patient to be sensed.  See also ¶58-63 of Vu which teaches that the insert is flexible)


6. The plug of claim 5, the inner portion being made of a squeezable yet resilient material. (see at least ¶58 of Vu)

7. The plug of claim 5, the inner portion having volume larger than the volume of portion of the biological canal in which the inner portion is inserted. (see at least ¶58+ of Vu.  The insert is made from memory foam that is compressed to fit into the canal, and then expands to a larger size once inside the canal)

8. The plug of claim 5, the inner portion being custom fit to the biological canal. (see at least ¶58+ of Vu)

9. The plug of claim 5, the biological canal being an ear canal. (see at least ¶58+ of Vu)

10. The plug of claim 5, the plug being an earplug. (see a t least ¶58+ of Vu)




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al (2020/0085369) and Yoshida et al (2019/0380606), and Kidmose et al (9,408,552)
3. The floating electrode of claim 1, each conductive wire being made of alloys or noble metals. (Vu is silent as to type of metal.  Kidmose teaches the use of alloys, see at least col. 5:41-45.  It would have been obvious to use such alloys since they would merely yield predictable results.)  


Allowable Subject Matter
Claim 11-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792